DETAILED ACTION
This Action is responsive to the Amendment filed on 10/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
The indicated allowability of claims 5 and 9 are withdrawn in view of the newly discovered reference to Herner (US 2021/0305464).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2021 184257 A1), in view of Herner (US 2021/0305464).

Regarding claim 1, Zhang (see, e.g., FIG. 1) discloses a light-emitting device comprising:
a micro light-emitting diode chip (micro LED chip) 200 comprising a light exit surface e.g., top surface of 200, a bottom surface e.g., bottom surface of 200 opposite to the light exit surface e.g., top surface of 200, and a first electrode 201 and a second electrode 202 located on the bottom surface e.g., bottom surface of 200 (Para 0048);
a first electrical connecting layer 104, 111, 113 and a second electrical connecting layer 105, 112, 114 respectively connecting to the first and second electrodes 201, 202 and extending along two opposite sidewalls to two sides of a perimeter of the light exit surface e.g., top surface of 200 (Para 0047, Para 0049); and
a housing layer 103 enclosing the micro LED chip 200 and the first and second electrical connecting layers 104, 111, 113, 105, 112, 114, wherein the light exit surface e.g., top surface of 200 of the micro LED chip 200 and top surfaces of the first and second electrical connecting layers 104, 111, 113, 105, 112, 114 are not enclosed by the housing layer 103 (Para 0044-Para 0045, Para 0047),
Although Zhang shows substantial features of the claimed invention, Zhang fails to expressly teach that the light exit surface comprises a roughened surface.
Herner (see, e.g., FIG. 18A), on the other hand, teaches a light-emitting diode chip 500, wherein the light exit surface e.g., top surface of 514 comprises a roughened surface 515 for the purpose of enhancing light extraction from the LED (Para 0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the roughened surface of Herner to the light exit surface of Zhang for the purpose of enhancing light extraction from the LED (Para 0102).

Regarding claim 2, Zhang (see, e.g., FIG. 1) teaches that the first and second electrical connecting layers 104, 111, 113, 105, 112, 114 respectively have a first conductive pad 104 and a second conductive pad 105 being coplanar with the light exit surface e.g., top surface of 200, and top surfaces of the first and second conductive pads 104, 105 are not enclosed by the housing layer 103 (Para 0044-Para 0045, Para 0047).
Regarding claim 3, Zhang (see, e.g., FIG. 1) teaches the micro LED chip 200 has no substrate (Para 0048).

Regarding claim 4, Zhang (see, e.g., FIG. 1) teaches a first insulating layer 115 (e.g., left side) located between the first electrical connecting layer 104, 111, 113 and the micro LED chip 200 and a second insulating layer 115 (e.g., right side) located between the second electrical connecting layer 105, 112, 114 and the micro LED chip 200 (Para 0049).

Regarding claim 6, Zhang (see, e.g., FIG. 1) teaches that the bottom surface e.g., bottom surface of 200 comprises a first bottom e.g., bottom of 203 and a second bottom surface e.g., bottom of 205, a step height exists between the first and second bottom surfaces e.g., bottom of 203, e.g., bottom of 205, and the first and second electrodes 201, 202 are respectively located on the first and second bottom surfaces e.g., bottom of 203, e.g., bottom of 205 (Para 0048).

Regarding claim 9, Zhang (see, e.g., FIG. 1) teaches a bottom plate 101, and a breakable supporting structure 102 connecting a bottom surface of the housing layer 103 and the bottom plate 101, wherein the breakable supporting structure 102 is located between the bottom surface of the housing layer 103 and the bottom plate 101 (Para 0044).







Allowable Subject Matter
Claims 10-21 are allowed.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817